UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-1324


KENNETH L. BLUM,

                  Petitioner,

             v.

FEDERAL AVIATION ADMINISTRATION, Robert A. Sturgell, Acting
Administrator; NATIONAL TRANSPORTATION SAFETY BOARD,

                  Respondents.



On   Petition  for   Review        of  an   Order   of    the   National
Transportation Safety Board.       (SE-18012)


Submitted:    May 18, 2009                     Decided:   June 10, 2009


Before MOTZ, KING, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jay Fred Cohen, Baltimore, Maryland, for Petitioner.    James F.
Conneely, FEDERAL AVIATION ADMINISTRATION, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenneth L. Blum petitions for review of the National

Transportation Safety Board’s decision and order affirming the

Administrative    Law    Judge’s   order   affirming   the    suspension     of

Blum’s pilot certificate.          Our review of the record discloses

that the Board’s decision is based upon substantial evidence and

is without reversible error.         Accordingly, we deny the petition

for review for the reasons stated by the Board.                    Sturgell v.

Blum, Docket SE-18012, Order No. EA-5371 (NTSB March 5, 2008).

We   dispense   with    oral   argument    because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                             PETITION DENIED




                                      2